
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.23


COMERICA BANK-TEXAS
AND
THOMAS GROUP, INC., et al.

FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT


Dated: April 15, 2003

Key:        
B
 
=
 
Thomas Group, Inc., as Borrower BC   =   Jenkens & Gilchrist, as Borrower's
counsel L   =   Comerica Bank-Texas WSM   =   Winstead Sechrest & Minick P.C. as
Lender's counsel Innovative   =   Innovative Leadership Company Limited Shanghai
  =   Thomas Group Consulting (Shanghai) Co., Ltd.

No.

--------------------------------------------------------------------------------

  Document

--------------------------------------------------------------------------------

  Person
Responsible

--------------------------------------------------------------------------------

  Draft/
Ordered

--------------------------------------------------------------------------------

  Final/
Rec'd

--------------------------------------------------------------------------------

  Signed

--------------------------------------------------------------------------------

1.   First Amendment to Second Amended and Restated Revolving Credit Loan
Agreement   WSM   X                      
2.
 
Amended and Restated Variable Rate-Installment Note ($5,000,000)
 
WSM
 
X
 
        
 
        
3.
 
Omnibus General Certificate (Thomas Group, Inc., and each of the other entities)
 
BC
 
X
 
        
 
        
4.
 
No Oral Agreements
 
WSM
 
X
 
        
 
        
5.
 
Certificate of Existence / Good Standing
 
 
 
 
 
 
 
 
 
 
a.
 
Borrower
 
WSM
 
X
 
X
 
N/A
 
 
b.
 
TGL
 
WSM
 
X
 
X
 
N/A
 
 
c.
 
TGS
 
WSM
 
X
 
X
 
N/A

--------------------------------------------------------------------------------


FIRST AMENDMENT TO SECOND AMENDED AND RESTATED
REVOLVING CREDIT LOAN AGREEMENT

        THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT
LOAN AGREEMENT (this "Amendment"), dated as of April 15, 2003, is among THOMAS
GROUP, INC., a Delaware corporation (the "Borrower") and COMERICA BANK-TEXAS, a
Texas banking association ("Lender").

RECITALS:

        The Borrower and the Lender have entered into that certain Second
Amended and Restated Revolving Credit Loan Agreement dated as of November 26,
2002 (as the same has been or may hereafter be amended, restated or otherwise
modified from time to time, the "Agreement").

        The Borrower and the Lender now desire to amend the Agreement as more
specifically described herein.

        NOW, THEREFORE, in consideration of the premises herein contained and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows (all provisions of this
Amendment being effective as of April 15, 2003 (the "Effective Date") unless
otherwise stated herein):


ARTICLE I
 
Definitions

        Section 1.1    Definitions. Capitalized terms used in this Amendment, to
the extent not otherwise defined herein, shall have the same meanings as in the
Agreement, as amended hereby.


ARTICLE II
 
Amendments and Ratifications

        Each of the following amendments is effective as of the date of this
Amendment, unless otherwise stated herein.

        Section 2.1    Amendments to Section 1 (Definitions) of the Agreement.
The following definitions in Section 1 of the Agreement are amended and restated
in their entirety to read as follows, or are added to the Agreement, as
applicable.

        "First Amendment" means that certain First Amendment to Second Amended
and Restated Revolving Credit Loan Agreement dated as of the First Amendment
Effective Date executed between Borrower and Lender.

        "First Amendment Effective Date" means the "Effective Date," as such
term is defined in the First Amendment.

        "Revolving Credit Termination Date" shall mean the earlier to occur of
(i) February 2, 2004, subject to prior acceleration upon the occurrence of an
Event of Default and the expiration of any applicable cure period, or (ii) the
date on which all Loans are paid in full.

        "Term Loan Termination Date" shall mean the earlier to occur of
(i) February 2, 2004, subject to prior acceleration upon the occurrence of an
Event of Default and the expiration of any applicable cure period, or (ii) the
date on which all Loans are paid in full.

        "Term Note" shall mean that certain Amended and Restated Variable
Rate-Installment Note dated as of the First Amendment Effective Date in the
original aggregate principal amount of

1

--------------------------------------------------------------------------------




$5,000,000 executed by Borrower, payable to the order of Lender as the same may
be renewed, extended, modified, increased or restated from time to time.

        Section 2.2    Amendment to Section 9.1.2. The following language is
amended and restated in its entirety as follows:

        9.1.2.  Interim Financial Statements.

(a)    Monthly Financial Statements. Furnish to the Lender not later than thirty
(30) days after the close of each calendar month (except when the end of a month
is also the end of a calendar quarter, in which case 45 days after the end of
such month), beginning with reports for the month ending March 31, 2003,
Borrower's consolidated and consolidating financial statements containing a
balance sheet, statements of income, and statements of cash flow, in each case
as of the end of each calendar month. These statements shall be prepared on
substantially the same accounting basis as the statements required in
Section 9.1.1 of this Agreement and shall be in such detail as the Lender may
require, and in the case of the quarterly statements, the accuracy of the
statements (subject to year-end adjustments) shall be certified by an authorized
officer of the Borrower.

(b)    Statements of Cash Flow. Furnish a statement of cash flow (prepared in
accordance with GAAP) for the calendar quarters ending on June 30, 2003 and
September 30, 2003, to be delivered within 45 days of the end of each respective
calendar quarter.

        Section 2.3    Amendment to Sections 9.9. Sections 9.9 of the Agreement
is amended and restated in its entirety to read as follows:

        9.9    Amendment Fee. The Borrower shall pay to the Lender for the
account of the Lender an amendment fee in connection with the execution of the
amendments preceding this Agreement in the amount of $150,000, which shall be
payable on February 2, 2004 (the "Amendment Fee").

        Section 2.4    Amendments to Sections 9.12, 9.13, 9.14, and 10.13.
Effective as of March 31, 2003, Sections 9.12, 9.13, and 9.14 of the Agreement
are amended and restated in their entirety to read as follows:

        9.12    Tangible Net Worth. Borrower (on a consolidated basis) shall
maintain a Tangible Net Worth at all times of not less than the respective
amounts set forth below during the corresponding periods set forth below, to be
tested on the last day of each month, commencing April 30, 2003:

Period

--------------------------------------------------------------------------------

  Amount

--------------------------------------------------------------------------------

From March 1, 2003 through March 31, 2003   $ 1,164,000
From April 1, 2003 through April 30, 2003
 
$
1,108,000
From May 1, 2003 through May 31, 2003
 
$
1,171,000
From June 1, 2003 through June 30, 2003
 
$
1,080,000
From July 1, 2003 through July 31, 2003
 
$
1,161,000
From August 1, 2003 through August 31, 2003
 
$
1,251,000
From September 1, 2003 through September 30, 2003
 
$
1,370,000
From October 1, 2003 through October 31, 2003
 
$
1,524,000
From November 1, 2003 through November 30, 2003
 
$
1,697,000
From December 1, 2003 through December 31, 2003
 
$
1,833,000

2

--------------------------------------------------------------------------------

        9.13    Debt Ratio. Borrower (on a consolidated basis) shall maintain a
Debt Ratio at all times of not more than the respective ratios set forth during
the corresponding periods set forth below, to be tested on the last day of each
month, commencing April 30, 2003:

Period

--------------------------------------------------------------------------------

  Maximum Ratio

--------------------------------------------------------------------------------

From March 1, 2003 through March 31, 2003   6.78:1.00 From April 1, 2003 through
April 30, 2003   6.86:1.00 From May 1, 2003 through May 31, 2003   6.26:1.00
From June 1, 2003 through June 30, 2003   6.25:1.00 From July 1, 2003 through
July 31, 2003   5.57:1.00 From August 1, 2003 through August 31, 2003  
5.32:1.00 From September 1, 2003 through September 30, 2003   4.76:1.00 From
October 1, 2003 through October 31, 2003   4.36:1.00 From November 1, 2003
through November 30, 2003   3.82:1.00 From December 1, 2003 through December 31,
2003   3.52:1.00

        9.14    Minimum EBITDA. Borrower (on a consolidated basis) shall
generate a minimum EBITDA of not less than the respective amounts set forth for
the corresponding periods set forth below, to be tested on the last day of each
month, commencing April 30, 2003:

Period

--------------------------------------------------------------------------------

  Amount

--------------------------------------------------------------------------------

  From March 1, 2003 through March 31, 2003   $ 171,000  
From April 1, 2003 through April 30, 2003
 
$
77,000
 
From May 1, 2003 through May 31, 2003
 
$
134,000
 
From June 1, 2003 through June 30, 2003
 
$
(33,000
)
From July 1, 2003 through July 31, 2003
 
$
152,000
 
From August 1, 2003 through August 31, 2003
 
$
163,000
 
From September 1, 2003 through September 30, 2003
 
$
192,000
 
From October 1, 2003 through October 31, 2003
 
$
205,000
 
From November 1, 2003 through November 30, 2003
 
$
225,000
 
From December 1, 2003 through December 31, 2003
 
$
186,000
 


ARTICLE III
 
Limited Waiver

        Borrower has informed the Lender that certain Defaults have occurred
under the Agreement solely by reason of the following (hereinafter collectively
referred to as the "ExistingSpecified Defaults"):

(a)    Borrower's failure to comply with the Tangible Net Worth financial
covenant described in Section 9.12 of the Agreement as of January 31, 2003 and
February 28, 2003;

(b)    Borrower's failure to comply with the Debt Ratio financial covenant
described in Section 9.13 of the Agreement as of December 31, 2002, January 31,
2003, and February 28, 2003; and

(c)    Borrower's failure to comply with the Minimum EBITDA financial covenant
described in Section 9.14 of the Agreement as of January 31, 2003.

3

--------------------------------------------------------------------------------




        By execution of this Amendment, the Lender hereby waives the Existing
Specified Defaults through the reporting period ending as of March 31, 2003.
Except as otherwise specifically provided for in this Article III, nothing
contained herein shall be construed as a waiver by the Lender of any covenant or
provision of the Agreement, the other Loan Documents, this Amendment, or of any
other contract or instrument among Borrower, any Guarantor, and the Lender, and
the failure of the Lender at any time or times hereafter to require strict
compliance by Borrower of any provision thereof shall not waive, affect or
diminish any right of the Lender to thereafter demand strict compliance
therewith. The Lender hereby reserves all rights granted under the Agreement,
the other Loan Documents, this Amendment and any other contract or instrument
among Borrower, any Guarantor, and the Lender.


ARTICLE IV
 
Conditions Precedent

        Section 4.1    Conditions. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent:

(a)    Lender shall have received each of the following, which, in the case of
documents, shall be dated (unless otherwise indicated) the date of this
Amendment, in form and substance satisfactory to the Lender:

        (i)    this Amendment executed by the Borrower and the Lender;

        (ii)    the Term Note executed by the Borrower and payable to the order
of the Lender;

        (iii)    Resolutions of the Board of Directors of the Borrower certified
by its Secretary or Assistant Secretary which authorize the execution, delivery,
and performance by the Borrower of this Amendment, the Term Note, and other Loan
Documents executed in connection herewith;

        (iv)    Resolutions of the Board of Directors of each Domestic
Subsidiary certified by each of its respective Secretaries or Assistant
Secretaries which authorize the execution, delivery, and performance by each
Domestic Subsidiary of this Amendment, and other Loan Documents executed in
connection herewith;

        (v)    All reasonable costs and expenses incurred by Lender in
connection with the preparation, negotiation, and execution of this Amendment
and any other documents executed pursuant hereto, including without limitation
the costs and reasonable fees of Lender's legal counsel; and

        (vi)    such other documents, instruments, and agreements as Lender may
require.

(b)    No Default or Event of Default (other than the Existing Specified
Defaults) shall have occurred and be continuing;

(c)    All of the representations and warranties contained in Article V of the
Agreement, as amended hereby and in the other Loan Documents, shall be true and
correct on and as of the date of this Amendment with the same force and effect
as if such representations and warranties had been made on and as of such date,
except to the extent such representations and warranties speak to a specific
date or the existence of the Existing Specified Defaults.

4

--------------------------------------------------------------------------------





ARTICLE V
 
Ratifications, Representations and Warranties

        Section 5.1    Ratifications Generally. The terms and provisions set
forth in this Amendment shall modify and supersede all inconsistent terms and
provisions set forth in the Agreement and except as expressly modified and
superseded by this Amendment, the terms and provisions of the Agreement and any
notes relating hereto, the Loan Documents, and all other documents executed in
connection with the Agreement are hereby ratified and confirmed and shall
continue in full force and effect. Borrower, each Domestic Subsidiary, and
Lender agree that the Agreement, as amended hereby, the other Loan Documents, as
amended hereby, and all other documents executed in connection with the
Agreement or this Amendment to which Borrower or any Domestic Subsidiary is a
party shall continue to be legal, valid, binding and enforceable in accordance
with their respective terms.

        Section 5.2    Ratifications by Domestic Subsidiaries. Each Domestic
Subsidiary hereby ratifies and reaffirms all of its obligations under its
respective Guaranty and acknowledges that such Domestic Subsidiary's respective
Guaranty is not subject to any claims, defenses or offsets. Each Domestic
Subsidiary also hereby agrees that nothing contained in the Agreement and the
Loan Documents, as hereby amended, shall adversely affect any right or remedy of
the Lender under the Guaranties and that the execution and delivery of this
Amendment and the Loan Documents shall in no way change or modify such Domestic
Subsidiaries' obligations under such Domestic Subsidiaries' respective Guaranty
and shall not constitute a waiver (except as in Article III) by the Lender of
any of its rights against such Domestic Subsidiary.

        Section 5.3    Representations and Warranties. Borrower and each
Domestic Subsidiary hereby represent and warrant to Lender that (a) the
execution, delivery and performance of this Amendment and any and all other Loan
Documents executed and/or delivered in connection herewith have been authorized
by all requisite action on the part of the Borrower and each Domestic Subsidiary
and will not violate the certificate of incorporation or bylaws of the Borrower
or any Domestic Subsidiary, or otherwise violate any other agreement to which
Borrower or any Domestic Subsidiary or any of their respective properties is
bound, (b) the certificate of incorporation and bylaws of Borrower and each
Domestic Subsidiary has not been amended or revoked since the date of the
Agreement and each of the Borrower's and each Domestic Subsidiary's certificate
of incorporation and bylaws is in full force and in effect, and (c) the
representations and warranties contained in the Agreement, as amended hereby,
and any other Loan Documents executed in connection therewith or herewith are
true and correct on and as of the date hereof as though made on and as of the
date hereof except to the extent such representations and warranties speak to a
specific date or the existence of the Existing Specified Defaults, (d) except
for the Existing Specified Defaults, no Default has occurred and is continuing,
and (e) except for the Existing Specified Defaults, Borrower is in full
compliance with all covenants and agreements contained in the Agreement as
amended hereby.


ARTICLE VI
 
Miscellaneous

        Section 6.1    Survival of Representations and Warranties. All
representations and warranties made in this Amendment or any other document
executed in connection herewith shall survive the execution and delivery of this
Amendment, and no investigation by Lender or any closing shall affect the
representations and warranties or the right of Lender to rely upon them.

        Section 6.2    Reference to Agreement. Each of the Agreement, the other
Loan Documents and any and all other agreements, documents, or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Agreement as amended hereby, are hereby

5

--------------------------------------------------------------------------------


amended so that any reference in such documents to the Agreement and the other
Loan Documents shall mean a reference to the Agreement and the other Loan
Documents, each as amended hereby.

        Section 6.3    Expenses of Lender. As provided in the Agreement,
Borrower (and each Domestic Subsidiary) agrees to pay on demand all reasonable
costs and expenses incurred by Lender in connection with the preparation,
negotiation, and execution of this Amendment and any other documents executed
pursuant hereto and any and all amendments, modifications, and supplements
thereto, including without limitation the costs and reasonable fees of Lender's
legal counsel, and all costs and expenses incurred by Lender in connection with
the enforcement or preservation of any rights under the Agreement, as amended
hereby, or any other document executed in connection therewith, including
without limitation the costs and reasonable fees of Lender's legal counsel.

        Section 6.4    Severability. Any provision of this Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

        Section 6.5    Applicable Law. This Amendment and all other documents
executed pursuant hereto shall be deemed to have been made and to be performable
in Dallas, Dallas County, Texas and shall be governed by and construed in
accordance with the laws of the State of Texas.

        Section 6.6    Successors and Assigns. This Amendment is binding upon
and shall inure to the benefit of Lender, Borrower and its successors and
assigns, except Borrower may not assign or transfer any of its rights or
obligations hereunder without the prior written consent of Lender.

        Section 6.7    No Waiver. No consent or waiver, express or implied, by
Lender to or for any breach of or deviation from any covenant, condition or duty
by any Borrower or any obligated party shall be deemed a consent or waiver to or
of any other future breach of the same or any other covenant, condition or duty.

        Section 6.8    Headings. The headings, captions, and arrangements used
in this Amendment are for convenience only and shall not affect the
interpretation of this Amendment.

        Section 6.9    Counterparts; Facsimiles. This Amendment may be executed
in any number of counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument. Further, any
facsimile copy, other copy or reproduction of a signed counterpart original of
this Amendment shall be as fully effective and binding as the original signed
counterpart of this Amendment.

        Section 6.10    RELEASE AND COVENANT NOT TO SUE. BORROWER AND EACH
DOMESTIC SUBSIDIARY (IN ITS OWN RIGHT AND ON BEHALF OF ITS RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, INDEPENDENT CONTRACTORS, ATTORNEYS AND AGENTS) (THE
"RELEASING PARTIES") JOINTLY AND SEVERALLY RELEASE, ACQUIT, AND FOREVER
DISCHARGE LENDER AND ITS DIRECTORS, OFFICERS, EMPLOYEES, INDEPENDENT
CONTRACTORS, ATTORNEYS AND AGENTS, AND ATTORNEYS (THE "RELEASED PARTIES"), TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE STATE AND FEDERAL LAW, FROM ANY AND
ALL ACTS AND OMISSIONS OF THE RELEASED PARTIES, AND FROM ANY AND ALL CLAIMS,
CAUSES OF ACTION, COUNTERCLAIMS, DEMANDS, CONTROVERSIES, COSTS, DEBTS, SUMS OF
MONEY, ACCOUNTS, RECKONINGS, BONDS, BILLS, DAMAGES, OBLIGATIONS, LIABILITIES,
OBJECTIONS, AND EXECUTIONS OF ANY NATURE, TYPE, OR DESCRIPTION WHICH THE
RELEASING PARTIES HAVE AGAINST THE RELEASED PARTIES, INCLUDING, BUT NOT LIMITED
TO, NEGLIGENCE, USURY, DECEIT, MISREPRESENTATION, CONSPIRACY, UNCONSCIONABILITY,
DURESS, ECONOMIC DURESS, DEFAMATION, CONTROL, INTERFERENCE WITH CONTRACTUAL AND
BUSINESS RELATIONSHIPS, CONFLICTS OF INTEREST, MISUSE OF INSIDER INFORMATION,
CONCEALMENT,

6

--------------------------------------------------------------------------------


DISCLOSURE, SECRECY, MISUSE OF COLLATERAL, WRONGFUL RELEASE OF COLLATERAL,
FAILURE TO INSPECT, ENVIRONMENTAL DUE DILIGENCE, NEGLIGENT LOAN PROCESSING AND
ADMINISTRATION, WRONGFUL SETOFF, VIOLATIONS OF STATUTES AND REGULATIONS OF
GOVERNMENTAL ENTITIES, INSTRUMENTALITIES AND AGENCIES (BOTH CIVIL AND CRIMINAL),
RACKETEERING ACTIVITIES, SECURITIES AND ANTITRUST LAWS VIOLATIONS, TYING
ARRANGEMENTS, DECEPTIVE TRADE PRACTICES, BREACH OR ABUSE OF ANY ALLEGED
FIDUCIARY DUTY, BREACH OF ANY ALLEGED SPECIAL RELATIONSHIP, COURSE OF CONDUCT OR
DEALING, ALLEGED OBLIGATION OF FAIR DEALING, ALLEGED OBLIGATION OF GOOD FAITH,
AND ALLEGED OBLIGATION OF GOOD FAITH AND FAIR DEALING, WHETHER OR NOT IN
CONNECTION WITH OR RELATED TO THE LOAN DOCUMENTS AND THIS AGREEMENT, AT LAW OR
IN EQUITY, IN CONTRACT IN TORT, OR OTHERWISE, KNOWN OR UNKNOWN, SUSPECTED OR
UNSUSPECTED UP TO AND INCLUDING THE DATE OF THIS AGREEMENT (THE "RELEASED
CLAIMS"). THE RELEASING PARTIES FURTHER AGREE TO LIMIT ANY DAMAGES THEY MAY SEEK
IN CONNECTION WITH ANY CLAIM OR CAUSE OF ACTION, IF ANY, TO EXCLUDE ALL PUNITIVE
AND EXEMPLARY DAMAGES, DAMAGES ATTRIBUTABLE TO LOST PROFITS OR OPPORTUNITY,
DAMAGES ATTRIBUTABLE TO MENTAL ANGUISH, AND DAMAGES ATTRIBUTABLE TO PAIN AND
SUFFERING, AND THE RELEASING PARTIES DO HEREBY WAIVE AND RELEASE ALL SUCH
DAMAGES WITH RESPECT TO ANY AND ALL CLAIMS OR CAUSES OF ACTION WHICH MAY ARISE
AT ANY TIME AGAINST ANY OF THE RELEASED PARTIES. THE RELEASING PARTIES REPRESENT
AND WARRANT THAT NO FACTS EXIST WHICH COULD PRESENTLY OR IN THE FUTURE COULD
SUPPORT THE ASSERTION OF ANY OF THE RELEASED CLAIMS AGAINST THE RELEASED
PARTIES. THE RELEASING PARTIES FURTHER COVENANT NOT TO SUE THE RELEASED PARTIES
ON ACCOUNT OF ANY OF THE RELEASED CLAIMS, AND EXPRESSLY WAIVE ANY AND ALL
DEFENSES THEY MAY HAVE IN CONNECTION WITH THEIR DEBTS AND OBLIGATIONS UNDER THE
LOAN DOCUMENTS AND THIS AGREEMENT. THIS PARAGRAPH IS IN ADDITION TO AND SHALL
NOT IN ANY WAY LIMIT ANY OTHER RELEASE, COVENANT NOT TO SUE, OR WAIVER BY THE
RELEASING PARTIES IN FAVOR OF THE RELEASED PARTIES.

        Section 6.11    INDEMNIFICATION. BORROWER AND EACH DOMESTIC SUBSIDIARY
HEREBY AGREE TO INDEMNIFY, DEFEND AND SAVE LENDER HARMLESS FROM ANY AND ALL
CLAIMS, LOSSES, COSTS, DAMAGES, LIABILITIES, OBLIGATIONS AND EXPENSES,
INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS' FEES (WHETHER INSIDE OR
OUTSIDE COUNSEL IS USED), INCURRED BY LENDER BY REASON OF ANY DEFAULT OR EVENT
OF DEFAULT, IN COMMERCIALLY REASONABLE ACTIONS TO DEFEND OR PROTECT THE LIENS
WHICH SECURE OR PURPORT TO SECURE ALL OR ANY PORTION OF THE INDEBTEDNESS,
WHETHER EXISTING UNDER ANY LOAN DOCUMENTS OR OTHERWISE OR THE PRIORITY THEREOF,
OR IN COMMERCIALLY REASONABLE ACTS TO ENFORCE THE OBLIGATIONS OF BORROWER, ANY
DOMESTIC SUBSIDIARY, OR ANY OTHER PERSON UNDER OR PURSUANT TO ANY LOAN DOCUMENT,
OR IN THE PROSECUTION OR DEFENSE OF ANY ACTION OR PROCEEDING CONCERNING ANY
MATTER GROWING OUT OF OR CONNECTED WITH THE COLLATERAL OR ANY LOAN DOCUMENTS,
INCLUDING ANY CLAIMS, LOSSES, COSTS, DAMAGES, LIABILITIES, OBLIGATIONS, AND
EXPENSES RESULTING FROM LENDER'S OWN NEGLIGENCE, EXCEPT AND TO THE EXTENT BUT
ONLY TO THE EXTENT CAUSED BY LENDER'S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

        Section 6.12    ENTIRE AGREEMENT. THE AGREEMENT, THIS AMENDMENT AND ALL
OTHER INSTRUMENTS, DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION
WITH THE AGREEMENT OR THIS AMENDMENT EMBODY THE FINAL, ENTIRE AGREEMENT AMONG
THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER

7

--------------------------------------------------------------------------------


WRITTEN OR ORAL, RELATING TO THIS AMENDMENT, AND MAY NOT BE CONTRADICTED OR
VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE
PARTIES HERETO.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

8

--------------------------------------------------------------------------------

        Executed as of the date first written above.


 
 
BORROWER:
 
 
THOMAS GROUP, INC., a Delaware corporation
 
 
By:
 
/s/  JIM TAYLOR        

--------------------------------------------------------------------------------

Jim Taylor
Chief Financial Officer, Vice President
 
 
LENDER:
 
 
COMERICA BANK-TEXAS
 
 
By:
 
/s/  ROBIN M. KAIN        

--------------------------------------------------------------------------------

Robin M. Kain, Vice President

--------------------------------------------------------------------------------


Joinder

        By execution of this Joinder each Domestic Subsidiary hereby expressly
(i) acknowledges and accepts the terms of this Amendment, (ii) affirms the
representations and warranties attributable to each of them in Section 5.3 of
the Amendment, (iii) ratifies and affirms its obligations under its respective
Guaranty Agreement in favor of the Lender (as amended, supplemented or otherwise
modified the "Guaranty Agreement"), as provided in Section 5.2 of the Amendment,
(iv) acknowledges, renews and extends its continued liability under its Guaranty
Agreement and agrees that its Guaranty Agreement remains in full force and
effect, as provided for in Section 5.2 of the Amendment; and (iv) guarantees to
the Lender to promptly pay when due all amounts owing or to be owing by it under
its Guaranty Agreement pursuant to the terms and conditions thereof.


 
 
DOMESTIC SUBSIDIARIES:
 
 
THOMAS GROUP OF LOUISIANA, INC.
 
 
By:
 
/s/  ALEX W. YOUNG        

--------------------------------------------------------------------------------

Alex W. Young
Vice President, Secretary
 
 
THOMAS GROUP OF SWEDEN, INC.
 
 
By:
 
/s/  ROBERT FRENCH        

--------------------------------------------------------------------------------

Robert French
Managing Director

--------------------------------------------------------------------------------



GRAPHIC [g290124.jpg]   Amended and Restated Variable Rate-Installment Note



--------------------------------------------------------------------------------

AMOUNT   NOTE DATE   MATURITY DATE   TAX IDENTIFICATION NUMBER $5,000,000.00  
April 15, 2003   February 2, 2004   72-0843540

--------------------------------------------------------------------------------

FOR VALUE RECEIVED, the undersigned promise(s) to pay to the order of COMERICA
BANK-TEXAS, a Texas banking association ("Bank"), at any office of the Bank in
the State of Texas, Five Million and No/100 Dollars (U.S. $5,000,000) plus
interest on the unpaid balance from the date of this Note at a per annum rate
equal to the lesser of (a) the Maximum Rate, as later defined, or (b) the Stated
Rate, as later defined, until maturity, whether by acceleration or otherwise. If
on any day the Stated Rate shall exceed the Maximum Rate for that day, the rate
of interest applicable to this Note shall be fixed at the Maximum Rate on that
day and on each day thereafter until the total amount of interest accrued on the
unpaid principal balance of this Note equals the total amount of interest which
would have accrued if there had been no Maximum Rate. Subject to the limitations
hereinbelow set forth, interest shall be calculated for the actual number of
days the principal is outstanding on the basis of a 360-day year if this Note
evidences a business or commercial loan. The Stated Rate shall mean the Bank's
"prime rate," which is the annual rate of interest so designated by the Bank and
which is changed by the Bank from time to time, plus four percent (4%). Interest
rate changes will be effective for interest computation purposes as and when the
Maximum Rate or the Stated Rate, as applicable, changes.

Reference is made to that certain Second Amended and Restated Revolving Credit
Loan Agreement dated as of November 26, 2002 executed between the undersigned
and the Bank (as the same may be amended, restated or modified from time to
time, the "Loan Agreement"). Unless otherwise defined herein, capitalized terms
herein shall have the meanings given such terms in the Loan Agreement. This Note
is the Term Note referred to in the Loan Agreement.

Notwithstanding the foregoing, (i) upon the occurrence of an Event of Default,
or (ii) after the earlier of acceleration or the Term Loan Termination Date,
interest on the unpaid principal balance of this Note shall accrue and be paid
at the Default Rate.

Accrued and unpaid interest on the unpaid principal balance of this Note shall
be due and payable under this Note on the first (1st) day of each month,
commencing May 1, 2003, and continuing on the same day of each successive month
thereafter through and including the Term Loan Termination Date. In addition to
(and not in lieu of) the required monthly installments of interest to be paid as
set forth in this Note, the undersigned shall pay the following amounts, in each
case, to be credited to the unpaid principal balance of this Note:

        On or before April 15, 2003, an installment in the amount of $1,000,000;
and additionally,

(i)  If the Borrower's consolidated cash flow for the calendar quarter ending
June 30, 2003 as shown onthe statement of cash flow required to be delivered
pursuant to Section 9.1.2 of the Loan Agreement (the "Second Quarter Cash Flow")
is less than negative $679,000 (<$679,000>), Borrower shall pay, on or before
August 15, 2003, an installment equal to fifty percent (50%) of the difference
between (x) the Second Quarter Cash Flow, and (y) negative $679,000
(<$679,000>); for example, and in avoidance of doubt, if the Second Quarter Cash
Flow is negative $500,000 (<$500,000>), then the additional required payment
pursuant to this provision would be positive $89,500 (+$89,500); and

(ii)  If the Borrower's consolidated cash flow for the calendar quarter ending
September 30, 2003 as shown on the statement of cash flow required to be
delivered pursuant to Section 9.1.2 of the Loan Agreement (the "Third Quarter
Cash Flow") exceeds $124,000, Borrower shall pay, on or before November 15,
2003, an installment equal to fifty percent (50%) of the difference between
(x) the Third Quarter Cash Flow, and (y) $124,000.

The term "Maximum Rate," as used herein, shall mean at the particular time in
question the maximum nonusurious rate of interest which, under applicable law,
may then be charged on this Note. If such maximum rate of interest changes after
the date hereof, the Maximum Rate shall be automatically increased or decreased,
as the case may be, without notice to the undersigned from time to time as of
the effective date of each change in such maximum rate.

If this Note or any installment under this Note shall become payable on a day
other than a day on which the Bank is open for business, this payment may be
extended to the next succeeding business day and interest shall be payable at
the rate specified in this Note during this extension. Any payments of principal
in excess of the installment payments required under this Note need not be
accepted by the Bank (except as required under applicable law), but if accepted
shall apply to the installments last falling due. A late installment charge
equal to a reasonable amount not to exceed 5% of each late installment may be
charged on any installment payment not received by the Bank within 10 calendar
days after the installment due date, but acceptance of payment of this charge
shall not waive any Default under this Note.

This Note and any other indebtedness and liabilities of any kind of the
undersigned (or any of them) to the Bank (including without limitation that
certain Amended and Restated Revolving Credit Note dated as of November 26, 2002
in the original aggregate principal amount of $3,000,000 executed by the
undersigned in favor of the Bank, as the same may be amended, restated,
increased, extended or otherwise modified from time to time), and any and all
modifications, renewals or extensions of it, whether joint or several,
contingent or absolute, now existing or later arising, and however evidenced and
whether incurred voluntarily or involuntarily, known or unknown, or originally
payable to the Bank or to a third party and subsequently acquired by Bank
including, without limitation, any late charges; loan fees or charges; overdraft
indebtedness; costs incurred by Bank in establishing, determining, continuing or
defending the validity or priority of any security interest, pledge or other
lien or in pursuing any of its rights or remedies under any loan document (or
otherwise) or in connection with any proceeding involving the Bank as a result
of any financial accommodation to the undersigned (or any of them); and
reasonable costs and expenses of attorneys and paralegals, whether inside or
outside counsel is used, and whether any suit or other action is instituted, and
to court costs if suit or action is instituted, and whether any such fees, costs
or expenses are incurred at the trial court level or on appeal, in bankruptcy,
in administrative proceedings, in probate proceedings or otherwise (collectively
"Indebtedness") are secured by and the Bank is granted a security interest in
and lien upon all items deposited in any account of any of the undersigned with
the Bank and by all proceeds of these items (cash or otherwise), all account
balances of any of the undersigned from time to time with the Bank, by all
property of any of the undersigned from time to time in the possession of the
Bank and by any

2

--------------------------------------------------------------------------------


other collateral, rights and properties described in each and every deed of
trust, mortgage, security agreement, pledge, assignment and other agreement
which has been, or will at any time(s) later be, executed by any (or all) of the
undersigned to or for the benefit of the Bank (collectively "Collateral").

If an Event of Default (as defined in the Loan Agreement) occurs, or if the
undersigned (or any of them) or any guarantor under a guaranty of all or part of
the Indebtedness ("guarantor") (i) fail(s) to pay this Note or any of the
Indebtedness when due, by maturity, acceleration or otherwise, or fail(s) to pay
any Indebtedness owing on a demand basis upon demand; or (ii) fail(s) to comply
with any of the terms or provisions of any agreement between the undersigned (or
any of them) or any guarantor and the Bank; or (iii) become(s) insolvent or the
subject of a voluntary or involuntary proceeding in bankruptcy, or a
reorganization, arrangement or creditor composition proceeding, (if a business
entity) cease(s) doing business as a going concern, (if a natural person) die(s)
or become(s) incompetent, (if a partnership) dissolve(s) or any general partner
of it dies, becomes incompetent or becomes the subject of a bankruptcy
proceeding or (if a corporation or a limited liability company) is the subject
of a dissolution, merger or consolidation; or (a) if any warranty or
representation made by any of the undersigned or any guarantor in connection
with this Note or any of the Indebtedness shall be discovered to be untrue or
incomplete; or (b) if there is any termination, notice of termination, or breach
of any guaranty, pledge, collateral assignment or subordination agreement
relating to all or any part of the Indebtedness; or (c) if there is any failure
by any of the undersigned or any guarantor to pay when due any of its
indebtedness (other than to the Bank) or in the observance or performance of any
term, covenant or condition in any document evidencing, securing or relating to
such indebtedness; or (d) if the Bank deems itself insecure, believing that the
prospect of payment of this Note or any of the Indebtedness is impaired or shall
fear deterioration, removal or waste of any of the Collateral; or (e) if there
is filed or issued a levy or writ of attachment or garnishment or other like
judicial process upon the undersigned (or any of them) or any guarantor or any
of the Collateral, including without limit, any accounts of the undersigned (or
any of them) or any guarantor with the Bank, then the Bank, upon the occurrence
of any of these events (each a "Default"), may at its option and without prior
notice to the undersigned (or any of them), declare any or all of the
Indebtedness to be immediately due and payable (notwithstanding any provisions
contained in the evidence thereof to the contrary), sell or liquidate all or any
portion of the Collateral, set off against the Indebtedness any amounts owing by
the Bank to the undersigned (or any of them), charge interest at the default
rate provided in the document evidencing the relevant Indebtedness and exercise
any one or more of the rights and remedies granted to the Bank by any agreement
with the undersigned (or any of them) or given to it under applicable law. All
payments under this Note shall be in immediately available United States funds,
without setoff or counterclaim.

If this Note is signed by two or more parties (whether by all as makers or by
one or more as an accommodation party or otherwise), the obligations and
undertakings under this Note shall be that of all and any two or more jointly
and also of each severally. This Note shall bind the undersigned, and the
undersigned's respective heirs, personal representatives, successors and
assigns.

The undersigned waive(s) presentment, demand, protest, notice of dishonor,
notice of demand or intent to demand, notice of acceleration or intent to
accelerate, and all other notices and agree(s) that no extension or indulgence
to the undersigned (or any of them) or release, substitution or nonenforcement
of any security, or release or substitution of any of the undersigned, any
guarantor or any other party, whether with or without notice, shall affect the
obligations of any of the undersigned. The undersigned waive(s) all defenses or
right to discharge available under Section 3.605 of the Texas Uniform Commercial
Code and waive(s) all other suretyship defenses or right to discharge. The
undersigned agree(s) that the Bank has the right to sell, assign, or grant
participations or any interest in, any or all of the Indebtedness, and that, in
connection with this right, but without limiting its ability to make other
disclosures to the full extent allowable, the Bank may disclose all documents
and information which the Bank now or later has relating to the undersigned or
the Indebtedness. The undersigned agree(s) that the Bank may provide information
relating to this Note or the Indebtedness or relating to the undersigned to the
Bank's parent, affiliates, subsidiaries and service providers.

The undersigned agree(s) to reimburse the holder or owner of this Note upon
demand for any and all costs and expenses (including without limit, court costs,
legal expenses and reasonable attorneys' fees, whether inside or outside counsel
is used, and whether or not suit is instituted and, if suit is instituted,
whether at the trial court level, appellate level, in a bankruptcy, probate or
administrative proceeding or otherwise) incurred in collecting or attempting to
collect this Note or incurred in any other matter or proceeding relating to this
Note.

The undersigned acknowledge(s) and agree(s) that there are no contrary
agreements, oral or written, establishing a term of this Note and agree(s) that
the terms and conditions of this Note may not be amended, waived or modified
except in a writing signed by an officer of the Bank expressly stating that the
writing constitutes an amendment, waiver or modification of the terms of this
Note. As used in this Note, the word "undersigned" means, individually and
collectively, each maker, accommodation party, indorser and other party signing
this Note in a similar capacity. If any provision of this Note is unenforceable
in whole or part for any reason, the remaining provisions shall continue to be
effective. THIS NOTE IS MADE IN THE STATE OF TEXAS AND SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF TEXAS, WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES.

This Note and all other documents, instruments and agreements evidencing,
governing, securing, guaranteeing or otherwise relating to or executed pursuant
to or in connection with this Note or the Indebtedness evidenced hereby (whether
executed and delivered prior to, concurrently with or subsequent to this Note),
as such documents may have been or may hereafter be amended from time to time
(the "Loan Documents") are intended to be performed in accordance with, and only
to the extent permitted by, all applicable usury laws. If any provision hereof
or of any of the other Loan Documents or the application thereof to any person
or circumstance shall, for any reason and to any extent, be invalid or
unenforceable, neither the application of such provision to any other person or
circumstance nor the remainder of the instrument in which such provision is
contained shall be affected thereby and shall be enforced to the greatest extent
permitted by law. It is expressly stipulated and agreed to be the intent of the
holder hereof to at all times comply with the usury and other applicable laws
now or hereafter governing the interest payable on the indebtedness evidenced by
this Note. If the applicable law is ever revised, repealed or judicially
interpreted so as to render usurious any amount called for under this Note or
under any of the other Loan Documents, or contracted for, charged, taken,
reserved or received with respect to the indebtedness evidenced by this Note, or
if Bank's exercise of the option to accelerate the maturity of this Note, or if
any prepayment by the undersigned or prepayment agreement results (or would, if
complied with, result) in the undersigned having paid, contracted for or being
charged for any interest in excess of that permitted by law, then it is the
express intent of the undersigned and Bank that this Note and the other Loan
Documents shall be limited to the extent necessary to prevent such result and
all excess amounts theretofore collected by Bank shall be credited on

3

--------------------------------------------------------------------------------


the principal balance of this Note or, if fully paid, upon such other
Indebtedness as shall then remaining outstanding (or, if this Note and all other
Indebtedness have been paid in full, refunded to the undersigned), and the
provisions of this Note and the other Loan Documents shall immediately be deemed
reformed and the amounts thereafter collectable hereunder and thereunder
reduced, without the necessity of the execution of any new document, so as to
comply with the then applicable law, but so as to permit the recovery of the
fullest amount otherwise called for hereunder or thereunder. All sums paid, or
agreed to be paid, by the undersigned for the use, forbearance, detention,
taking, charging, receiving or reserving of the indebtedness of the undersigned
to Bank under this Note or arising under or pursuant to the other Loan Documents
shall, to the maximum extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full term of such indebtedness
until payment in full so that the rate or amount of interest on account of such
indebtedness does not exceed the usury ceiling from time to time in effect and
applicable to such indebtedness for so long as such indebtedness is outstanding.
To the extent federal law permits Bank to contract for, charge or receive a
greater amount of interest, Bank will rely on federal law instead of the Texas
Finance Code, as supplemented by Texas Credit Title, for the purpose of
determining the Maximum Rate. Additionally, to the maximum extent permitted by
applicable law now or hereafter in effect, Bank may, at its option and from time
to time, implement any other method of computing the Maximum Rate under the
Texas Finance Code, as supplemented by Texas Credit Title, or under other
applicable law, by giving notice, if required, to the undersigned as provided by
applicable law now or hereafter in effect. Notwithstanding anything to the
contrary contained herein or in any of the other Loan Documents, it is not the
intention of Bank to accelerate the maturity of any interest that has not
accrued at the time of such acceleration or to collect unearned interest at the
time of such acceleration.

The indebtedness evidenced by this Note is in renewal, extension, and
modification, but not in extinguishment or novation of the indebtedness
evidenced by that certain Variable Rate-Installment Note dated November 26, 2002
in the original principal amount of $5,000,000 executed by the undersigned and
payable to the order of the Bank.

THE UNDERSIGNED AND THE BANK, BY ACCEPTANCE OF THIS NOTE, ACKNOWLEDGE THAT THE
RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH
PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT, WAIVES
ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE
OR ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS NOTE OR THE INDEBTEDNESS.

THIS WRITTEN LOAN AGREEMENT (AS DEFINED BY SECTION 26.02 OF THE TEXAS BUSINESS
AND COMMERCE CODE) REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.


 
 
DEBTOR:
 
 
THOMAS GROUP, INC.,
a Delaware corporation
 
 
By:
 
/s/  JIM TAYLOR        

--------------------------------------------------------------------------------

Jim Taylor
Chief Financial Officer, Vice President of Finance




 
 
 
 
 
  5221 N. O'Connor Boulevard, Suite 500   Irving,   Texas   75039

--------------------------------------------------------------------------------

STREET ADDRESS   CITY   STATE   ZIP CODE


  

--------------------------------------------------------------------------------

For Bank Use Only   CCAR #

--------------------------------------------------------------------------------

LOAN OFFICER INITIALS   LOAN GROUP NAME   OBLIGOR NAME

--------------------------------------------------------------------------------

LOAN OFFICER ID. NO.   LOAN GROUP NO.   OBLIGOR NO.   NOTE NO.   AMOUNT

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------




OMNIBUS GENERAL CERTIFICATE


        The undersigned persons, holding the respective offices as set forth in
the signatures of each of the respective undersigned entities, being THOMAS
GROUP, INC. ("Company"), a Delaware corporation, THOMAS GROUP OF SWEDEN, INC.
("TGSweden"), a Delaware corporation, and THOMAS GROUP OF LOUISIANA, INC.
("TGL"), a Delaware corporation, (a) hereby deliver this Certificate in
connection with that certain First Amendment to Second Amended and Restated
Revolving Credit Loan Agreement dated as of even date herewith (the
"Amendment"), by and between Company and Comerica Bank-Texas ("Lender"), a Texas
banking association, and related loan documents and (b) hereby certify to
Lender, with the knowledge and intent that Lender may, without any investigation
on its part, rely fully upon the matters herein in connection with any extension
of credit to Company, that the following matters are true and correct on the
date hereof. Company, TGSweden, and TGL are sometimes collectively referred to
herein as the "Constituent Companies."

        1.    Resolutions. Attached hereto as Exhibit A are true and correct
copies of resolutions relating to the agreements to be executed and delivered by
each of the Constituent Companies to Lender in connection with the Amendment and
related documents (collectively, the "Subject Agreements"), which resolutions
have been duly adopted by the Board of Directors of each of the Constituent
Companies, and none of such resolutions have been amended, modified or repealed
in any respect, and all of such resolutions are in full force and effect on the
date hereof.

        2.    Incumbency. The individuals named on Schedule I attached hereto
are the duly elected, qualified and acting officers, respectively, of each of
the Constituent Companies and hold the offices set forth opposite their
respective names as of the date hereof, and the signatures under the respective
names and titles of said officers are their true and authentic signatures.

        3.    Incorporation. The certificate of incorporation, bylaws (and all
amendments thereto) of the Constituent Companies, which have been delivered to
Lender, are still in full force and effect and have not been amended.

        4.    Organization, Standing and Qualification. Each of the Constituent
Companies (a) is duly organized, validly existing and in good standing under the
laws of the state of organization, (b) has all requisite power, corporate or
otherwise, to conduct business and to execute and deliver, and perform its
respective obligations under, the Subject Agreements, and (c) is duly qualified
to transact business as a foreign corporation in each jurisdiction where the
nature of its respective property or assets (whether real, personal or mixed, or
tangible or intangible), or the conduct of business requires such qualification.

        5.    Full Disclosure. No information, exhibit or written report
furnished by or on behalf of any of the Constituent Companies to Lender in
connection with the negotiation or execution of the Subject Agreements, or the
transactions contemplated thereby, contains any material misstatement of fact or
omits the statement of a material fact necessary to make the statements
contained therein not misleading.

1

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, I have duly executed this Certificate as of
April 15, 2003.


 
 
THOMAS GROUP, INC.
 
 
By:
 
/s/ Jim Taylor

--------------------------------------------------------------------------------

Jim Taylor
Vice President and Chief Financial Officer
 
 
THOMAS GROUP OF LOUISIANA, INC.
 
 
By:
 
/s/ Alex W. Young

--------------------------------------------------------------------------------

Alex W. Young
Vice President and Secretary
 
 
THOMAS GROUP OF SWEDEN, INC.
 
 
By:
 
/s/ Robert French

--------------------------------------------------------------------------------

Robert French
Managing Director

--------------------------------------------------------------------------------


SCHEDULE I


Name
  Signature
  Entity
  Title
Jim Taylor   /s/ Jim Taylor

--------------------------------------------------------------------------------

  Thomas Group, Inc.   Chief Financial Officer, Vice President
Alex W. Young
 
/s/ Alex W. Young

--------------------------------------------------------------------------------


 
Thomas Group of Louisiana, Inc.*
 
Vice President, Secretary
Robert French
 
/s/ Robert French

--------------------------------------------------------------------------------


 
Thomas Group of Sweden, Inc.*
 
Managing Director

        This Schedule may be executed in one or more counterparts, each of which
shall be certified as follows:

        The undersigned, Jim Taylor, hereby certifies each above signature to be
the authentic signature of the person whose name appears opposite such
signature.

    /s/ Jim Taylor

--------------------------------------------------------------------------------

Jim Taylor, Secretary to Thomas Group, Inc., and authorized by the "*" entities
to verify the signatures above corresponding to the "*" entity officers.

--------------------------------------------------------------------------------


EXHIBIT A


RESOLUTIONS OF THE CONSTITUENT COMPANIES

[See Attached.]

--------------------------------------------------------------------------------




RESOLUTIONS OF THE BOARD OF DIRECTORS OF
THOMAS GROUP, INC.
(the "Corporation")


        RESOLVED, that the Chairman of the Board, the President and any Vice
President of the Corporation, by the signature of any one or more of them, be,
and the same hereby are, authorized and directed to execute and deliver to
Comerica Bank-Texas (hereinafter referred to as "Bank") in the name of and on
behalf of the Corporation, with such changes in the terms and provisions thereof
as the officer executing same shall, in his sole discretion, deem advisable, in
each case in form as approved by the above-authorized officers, (i) a certain
proposed First Amendment to Second Amended and Restated Revolving Credit Loan
Agreement, (ii) a certain proposed Amended and Restated Variable
Rate—Installment Note (the agreements referred to in clauses (i) and (ii) are
collectively referred to herein as the "Agreements") and (iii) such other
agreements, documents, instruments, statements and writings as the officer or
officers executing the same may deem desirable or necessary in connection with
any of the foregoing, and to incur on behalf of the Corporation the obligations
described in the Agreements; be it

        RESOLVED FURTHER, that said agreements and other statements in writing
executed in the name and on behalf of the Corporation by the Chief Executive
Officer, President or any Vice President shall be presumed conclusively to be
the instruments, the execution of which is authorized by the resolutions; be it

        RESOLVED FURTHER, that the aforementioned officers of the Corporation
be, and the same hereby are, authorized and directed to execute, in the name of
and on behalf of the Corporation, notes, deeds of trust, security agreement,
financing statements, assignments, collateral reports, loan statements,
confirmations of delivery, lien statements, pledge certificates, release
certificates, removal reports, guaranties, cross-collateralization agreements
and such other writings as are necessary in their dealings with Bank, and any
such papers executed by any of them prior to this time are approved, ratified
and confirmed; and that the Secretary and every Assistant Secretary of the
Corporation be, and they severally hereby are, instructed to provide Bank, from
time to time with lists of the persons who shall have been authorized by the
Corporation to take the above action; and that such designations communicated to
Bank shall continue in full force and effect until notice of revocation thereof
is communicated to Bank at least ten (10) days prior to the effective date of
termination of such authority; be it

        RESOLVED FURTHER, that any officer of the Corporation, by his signature,
be, and the same hereby is, authorized and directed to certify to Bank the
adoption of these resolutions; and be it

        RESOLVED FURTHER, that the aforementioned officers of the Corporation
be, and each of them hereby is, authorized, directed and empowered to do all
other things and acts, to execute and deliver all other instruments, documents
and certificates and to pay all costs, fees and taxes as may be, in their sole
judgment, necessary, proper or advisable in order to carry out or comply with
the purpose or intent of the foregoing resolutions; and that all of the acts and
deeds of the aforementioned officers of the Corporation which are consistent
with the purposes and intent of such resolutions be, and the same hereby are, in
all respect approved, confirmed and adopted as the acts and deeds of the
Corporation.

1

--------------------------------------------------------------------------------




RESOLUTIONS OF THE BOARD OF DIRECTORS OF
THOMAS GROUP OF SWEDEN, INC., and
THOMAS GROUP OF LOUISIANA, INC.
(collectively, the "Corporation")


        RESOLVED, that the Managing Director, the President and any Vice
President of the Corporation, by the signature of any one or more of them, be,
and the same hereby are, authorized and directed to execute and deliver to
Comerica Bank-Texas (hereinafter referred to as "Bank") in the name of and on
behalf of the Corporation, with such changes in the terms and provisions thereof
as the officer executing same shall, in his sole discretion, deem advisable,
(i) a certain proposed First Amendment to Second Amended and Restated Revolving
Credit Loan Agreement (the "Agreement") in such form as is approved by the
above-authorized officers; and (ii) such other agreements, documents,
instruments, statements and writings as the officer or officers executing the
same may deem desirable or necessary in connection with any of the foregoing; be
it

        RESOLVED FURTHER, that said agreements and other statements in writing
executed in the name and on behalf of the Corporation by the Managing Director,
President or any Vice President shall be presumed conclusively to be the
instruments, the execution of which is authorized by the resolutions; be it

        RESOLVED FURTHER, that the Board of Directors of the Corporation has
determined that the benefits to be received under the Agreement as set forth in
these resolutions are at least equal to the potential exposure and risk to the
Corporation under the Agreement; be it

        RESOLVED FURTHER, that the aforementioned officers of the Corporation
be, and the same hereby are, authorized and directed to execute, in the name of
and on behalf of the Corporation, such other writings as are necessary in their
dealings with Bank, and any such papers executed by any of them prior to this
time are approved, ratified and confirmed; and that the Secretary and every
Assistant Secretary of the Corporation be, and they severally hereby are,
instructed to provide Bank, from time to time with lists of the persons who
shall have been authorized by the Corporation to take the above action; and that
such designations communicated to Bank shall continue in full force and effect
until notice of revocation thereof is communicated to Bank at least ten
(10) days prior to the effective date of termination of such authority; be it

        RESOLVED FURTHER, that any officer of the Corporation, by his signature,
be, and the same hereby is, authorized and directed to certify to Bank the
adoption of these resolutions; and be it

        RESOLVED FURTHER, that the aforementioned officers of the Corporation
be, and each of them hereby is, authorized, directed and empowered to do all
other things and acts, to execute and deliver all other instruments, documents
and certificates and to pay all costs, fees and taxes as may be, in their sole
judgment, necessary, proper or advisable in order to carry out or comply with
the purpose or intent of the foregoing resolutions; and that all of the acts and
deeds of the aforementioned officers of the Corporation which are consistent
with the purposes and intent of such resolutions be, and the same hereby are, in
all respect approved, confirmed and adopted as the acts and deeds of the
Corporation.

1

--------------------------------------------------------------------------------

GRAPHIC [g290124.jpg]   NO ORAL AGREEMENTS

        This Agreement (the "Agreement") is executed as of April 15, 2003 by
THOMAS GROUP, INC. ("Borrower"), THOMAS GROUP OF LOUISIANA, INC., THOMAS GROUP
OF SWEDEN, INC. (collectively, the "Domestic Subsidiaries"), and COMERICA
BANK—TEXAS, a Texas banking association ("Lender"), in connection with credit
accommodations made by the Lender to the Borrower (the "Loan").

        The parties covenant and agree as follows:

(1)The rights and obligations of the parties shall be determined solely from the
written "Loan Agreement" (as such term is defined in Section 26.02(a)(2) of the
Texas Business and Commerce Code) executed and delivered in connection with the
Loan, and any oral agreements between or among the parties are superseded by and
merged into the Loan Agreement.

(2)The Loan Agreement has not been and may not be varied by any oral agreements
or discussions that have or may occur before, contemporaneously with, or
subsequent thereto.

(3)THE WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

        This Agreement, which may be executed in counterparts, is executed and
delivered as of the date first written above.


BORROWER:
 
LENDER:
THOMAS GROUP, INC.,
a Delaware corporation
 
COMERICA BANK — TEXAS
By:
 
/s/ Jim Taylor

--------------------------------------------------------------------------------

      Jim Taylor
      Chief Financial Officer;
      Vice President of Finance
 
By:
 
/s/ Robin M. Kain

--------------------------------------------------------------------------------

      Robin M. Kain
      Vice President
DOMESTIC SUBSIDIARIES:
 
 
 
 
THOMAS GROUP OF LOUISIANA, INC.
 
 
 
 
By:
 
/s/ Alex W. Young

--------------------------------------------------------------------------------

      Alex W. Young
      Vice President; Secretary
 
 
 
 
THOMAS GROUP OF SWEDEN, INC.
 
 
 
 
By:
 
/s/ Robert French

--------------------------------------------------------------------------------

      Robert French
      Managing Director
 
 
 
 

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.23



FIRST AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT
ARTICLE I Definitions
ARTICLE II Amendments and Ratifications
ARTICLE III Limited Waiver
ARTICLE IV Conditions Precedent
ARTICLE V Ratifications, Representations and Warranties
ARTICLE VI Miscellaneous
Joinder
OMNIBUS GENERAL CERTIFICATE
SCHEDULE I
EXHIBIT A
RESOLUTIONS OF THE BOARD OF DIRECTORS OF THOMAS GROUP, INC. (the "Corporation")
RESOLUTIONS OF THE BOARD OF DIRECTORS OF THOMAS GROUP OF SWEDEN, INC., and
THOMAS GROUP OF LOUISIANA, INC. (collectively, the "Corporation")
NO ORAL AGREEMENTS
